Title: From John Quincy Adams to Thomas Boylston Adams, 5 May 1801
From: Adams, John Quincy
To: Adams, Thomas Boylston



5 May 1801

.My child was yesterday baptized by the name of George Washington; and may the grace of Almighty God guard his life and enable him, when he is come to manhood, to prove himself worthy of it! I was not induced merely by the public character of that great and good man to show his memory this token of respect. President Washington was, next to my own father, the man upon earth to whom I was indebted for the greatest personal obligations. I know not whether upon rigorous philosophic principles it be wise to give a great and venerable name to such a lottery-ticket as a new-born infant—but my logical scruples have in this case been overpowered by my instinctive sentiments.
